Citation Nr: 1404267	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-29 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the right patella, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right hip arthroplasty, currently evaluated as 30 percent disabling.

3.  Entitlement to increased ratings for left hip disability, currently assigned "staged" ratings of 10 percent prior to November 13, 2012 (for left hip arthritis), and 30 percent from January 1, 2014 (for left hip total arthroplasty).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to July 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, the matters on appeal were remanded to afford the Veteran a Travel Board hearing.  In October 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the claims file.  At the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.

The issue of entitlement to service connection for a low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.




REMAND

The Veteran testified at the October 2012 hearing that he was scheduled to undergo a total left hip replacement in November 2012 at Brooksville Regional Medical Center.  A review of the claims file found that in December 2012 the Veteran submitted some of the treatment records related to this surgery, yet it does not appear that he submitted the complete surgical, convalescence and follow-up treatment records.  Private treatment records outstanding are pertinent evidence that must be secured (with the Veteran's assistance).

Additionally, the Veteran testified that he was awarded Social Security Administration (SSA) disability benefits in 2008, based in part on the disabilities on appeal before the Board.  A review of the claims file found that copies of the SSA decision and underlying medical records have not been secured for the record.  

The Board notes that the Veteran's most recent VA examination for the disabilities on appeal was in June 2008, more than five years ago.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged in statements and testimony that the disabilities have increased in severity since the last VA examination.  The Board notes in particular the fact that the Veteran underwent a left total hip replacement in November 2012, as well as his contentions that his bilateral hip disabilities and right knee disability each impact upon the other.  Because he is competent to observe a worsening of symptoms, a contemporaneous examination to assess the current severity of his service-connected disabilities is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for the disabilities on appeal.

2.  The RO should ask the Veteran to identify all sources of private evaluation and/or treatment he has received for the disabilities at issue, and to provide authorizations for VA to secure the complete updated clinical records of all such treatment and evaluations, specifically including all records related to his November 2012 left hip surgery at Brooksville Regional Medical Center and follow-up treatment.  The RO should secure for association with the claims file the complete clinical records outstanding from all sources identified.

3.  The RO should obtain from SSA a copy of their determination on the Veteran's claim for SSA disability benefits, and copies of the medical records on which the determination was based.  

4.  The RO should then arrange for an appropriate examination of the Veteran to determine the current severity of his service connected disabilities of the right hip, left hip, and right knee.  The claims file must be made available to the examiner for review.  

All examination findings should be reported to allow for application of VA rating criteria.  Range of motion testing should be accomplished with notation by the examiner of the point (in degrees), if any, that motion of the particular joint is limited by pain.  Any additional functional loss due to incoordination, weakness and fatigue, including during flare-ups, as well as any joint instability, should be reported. 

5.  After completion of the above (and any additional development deemed necessary), the RO should review the record and readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



